PER CURIAM.
The trial court’s order dismissing the charges against the defendants is reversed upon the holdings that the State fulfilled its obligation to the defendants when it furnished them with the address of the informer whose name was already known to them, State v. Rodriguez, 483 So.2d 751 (Fla. 3d DCA 1986); and, absent some showing that the State “either through calculated official ignorance or deliberate, intentional activity was at fault *682for the informer’s disappearance in this case, or for its failure to know the informer’s whereabouts,” Guzman v. State, 498 So.2d 639, 639 (Fla. 3d DCA 1986), the State cannot be held responsible for the defendants’ inability to procure the informer as a defense witness at trial.
Reversed and remanded for further proceedings.